                  19-51177-KMS Dkt 5 Filed 06/18/19 Entered 06/18/19 18:55:57 Page 1 of 5

Fill in this information to identify the case:

Debtor 1          Konnik, Robin A

Debtor 2                                                                                                               [ ] Check if this is an amended
(Spouse, if filing)                                                                                                         plan, and list below the
                                                                                                                            sections of the plan that
United States Bankruptcy Court for the Southern District of                                                                 have been changed.
Mississippi, Southern Division

Case Number
(If known)




Chapter 13 Plan and Motions for Valuation and lien Avoidance                                                                                            12/17



Part 1:      Notices


To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                      indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not
                      comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority debts must be
                      provided for in this plan.

                      In the following notice to creditors, you must check each box that applies.

To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                      You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                      attorney, you may wish to consult one.

                      If you oppose the plan’
                                            s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                      confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official
                      Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                      Bankruptcy Rule 3015.

                      The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                      The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                      includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the provision will
                      be ineffective if set out later in the plan.

 1.1    A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial             [X] Included        [ ] Not included
        payment or no payment at all to the secured creditor

 1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out                 [ ] Included        [X] Not included
        in Section 3.4

 1.3    Nonstandard provisions, set out in Part 8                                                                   [X] Included        [ ] Not included

Part 2:      Plan Payments and Length of Plan


2.1 Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If fewer than 60
months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2 Debtor(s) will make regular payments to the trustee as follows:

Debtor shall pay $1,593.00 ([X] monthly, [ ] semi-monthly, [ ] weekly, or [ ] bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the court,
                                                      ’
an Order directing payment shall be issued to the debtor
                                                       s employer at the following address:
       Sally Beauty Supply LLC
       3001 Colorado Blvd
       Denton, TX 76210-6802



Mississippi Chapter 13 Plan Page 1
                19-51177-KMS Dkt 5 Filed 06/18/19 Entered 06/18/19 18:55:57 Page 2 of 5



Joint Debtor shall pay $                      ([ ] monthly, [ ] semi-monthly, [ ] weekly, or [ ] bi-weekly) to the chapter 13 trustee. Unless otherwise
ordered by the court, an Order directing payment shall be issued to the joint debtor’
                                                                                    s employer at the following address:


2.3 Income tax returns/refunds.
    Check all that apply.
    [X] Debtor(s) will retain any exempt income tax refunds received during the plan term.
    [ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over
        to the trustee all non-exempt income tax refunds received during the plan term.
    [ ] Debtor(s) will treat income tax refunds as follows:


2.4 Additional payments.
    Check one.

     [X] None. If “
                  None”is checked, the rest of § 2.4 need not be completed or reproduced.


Part 3:     Treatment of Secured Claims

3.1 Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.)
    Check all that apply.
    [ ] None. If “ None”is checked, the rest of § 3.1 need not be completed or reproduced.

3.1(a)    [X] Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C.
                                                                                                                                              §
          1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of claim filed by
          the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.

          1st Mtg pmts to Wells Fargo Home Mortgage Beginning PER CLAIM @ $ 982.00 [X] Plan [ ] Direct.
          Includes escrow [X] Yes [ ] No

          1st Mtg arrears to Wells Fargo Home Mortgage Through PER CLAIM $ 6,980.00

3.1(b)    [ ] Non-Principal Residence Mortgages: All long term secured debt which is to be maintained and cured under the plan pursuant to 11 U.S.C.
                                                                                                                                                  §
          1322(b)(5) shall be scheduled below. Absent an objection by a party in interest, the plan will be amended consistent with the proof of claim filed by
          the mortgage creditor, subject to the start date for the continuing monthly mortgage payment proposed herein.

          Property 1 address: Mtg pmts to                                                      Beginning                @$                     [ ] Plan [ ]
          Direct. Includes escrow [ ] Yes [      ] No
          Property 1: Mtg arrears to                                                  Through                     $

3.1(c)    [ ] Mortgage claims to be paid in full over the plan term: Absent an objection by a party in interest, the plan will be amended consistent with
          the proof of claim filed by the mortgage creditor.

          Creditor: None Approx. amt. due:$ Int. Rate*:
          Property Address:

          Principal Balance to be paid with interest at the rate above:
          (as stated in Part 2 of the Mortgage Proof of Claim Attachment)

          Portion of claim to be paid without interest: $
          (Equal to Total Debt less Principal Balance)

          Special claim for taxes/insurance: $ /month, beginning .
          (as stated in Part 4 of the Mortgage Proof of Claim Attachment)


          *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

          Insert additional claims as needed.

3.2 Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

     [ ] None. If “
                  None”is checked, the rest of § 3.2 need not be completed or reproduced.

     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

     [X] Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C.§ 506(a) and § 1325(a)(5) and for purposes of determination of the amounts to be


Mississippi Chapter 13 Plan Page 2
                  19-51177-KMS Dkt 5 Filed 06/18/19 Entered 06/18/19 18:55:57 Page 3 of 5

            distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below at the lesser of any value set
            forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on or before the objection deadline announced in Part
            9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the
            amount of a creditor’s secured claim is listed below as having no value, the creditor’
                                                                                                 s allowed claim will be treated in its entirety as an unsecured
            claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls
            over any contrary amounts listed in this paragraph.

Name of creditor                   Estimated amount          Collateral                         Value of collateral      Amount of secured       Interest rate*
                                   of creditor’
                                              s total                                                                    claim
                                   claim #
Scott Credit Union                 22,640.00                 2016 Hyundai Tucson FWD                       14,450.00              14,450.00                    6.75%

            #For mobile homes and real estate identified in§ 3.2: Special Claim for taxes/insurance:

Name of creditor                                                                 Collateral                    Amount per month          Beginning

            *Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

            For vehicles identified in§ 3.2: The current mileage is .


3.3 Secured claims excluded from 11 U.S.C. §506.
    Check one.

      [X] None. If “
                   None”is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Motion to avoid lien pursuant to 11 U.S.C. § 522.

      Check one.

      [X] None. If “
                   None”is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
    Check one.

      [ ] None. If “
                   None”is checked, the rest of § 3.5 need not be completed or reproduced.

      [X] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’
                                                                                                                 s claim. The debtor(s) request that upon
      confirmation of this plan the stay under 11 U.S.C.§ 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all
      respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                                                          Collateral
Ocwen Loan Servicing                                                                      1302 Bryan Valley Dr, O Fallon, MO 63366-3466
Republic Finance                                                                          Household Goods & Furniture
Tower Loan                                                                                Household Goods & Furniture


Part 4:      Treatment of Fees and Priority Claims


4.1 General

      Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
      postpetition interest.

4.2   Trustee’
             s fees

      Trustee’
             s fees are governed by statute and may change during the course of the case.

4.3 Attorney’
            s fees

      [X]   No look fee: $ 3,600.00.
            Total attorney fee charged:            $ 3,600.00.
            Attorney fee previously paid:          $ 200.00.
            Attorney fee to be paid in plan
            per confirmation order:                $ 3,400.00.

      [ ]   Hourly fee: $ . (Subject to approval of Fee Application.)

4.4   Priority claims other than attorney’
                                         s fees and those treated in § 4.5.


Mississippi Chapter 13 Plan Page 3
                19-51177-KMS Dkt 5 Filed 06/18/19 Entered 06/18/19 18:55:57 Page 4 of 5


     Check one.

     [X] None. If “
                  None”is checked, the rest of § 4.4 need not be completed or reproduced.


4.5 Domestic support obligations.
    [X] None. If “
                 None”is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5:     Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing the
    largest payment will be effective. Check all that apply.

     [ ] The sum of $            .
     [X] 0.00% of the total amount of these claims. An estimated payment of $ TO BE DETERMINED (TBD); SEE PART 8.1*
     [ ] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

          If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ TBD; SEE PART
          8.1**. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims (special claimants). Check one.

     [X] None. If “
                  None”is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:     Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

     [X] None. If “
                  None”is checked, the rest of § 6.1 need not be completed or reproduced.


Part 7:     Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge.

Part 8:     Nonstandard Plan Provisions

8.1 Check “None”or List Nonstandard Plan Provisions

     [ ] None. If “
                  None”is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included”in § 1.3.
 * % to unsecured claimholders shall be the minimum % to be paid to the unsecured class.

 ** Amount to be determined by Trustee from Schedules A & B less hypothetical Ch. 7 liquidation costs.




Part 9:     Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their complete
address and telephone number.



/s/ Robin A Konnik
Signature of Debtor 1                                                               Signature of Debtor 2


Mississippi Chapter 13 Plan Page 4
              19-51177-KMS Dkt 5 Filed 06/18/19 Entered 06/18/19 18:55:57 Page 5 of 5


Executed on June 18, 2019                          Executed on June 18, 2019

1705 Woodland Dr
Wiggins, MS 39577-8153


/s/ Jonathan M. Rettig                             Date: June 18, 2019
Signature of Attorney for Debtor(s)

MSB #104006
Rettig Law Group PLLC
PO Box 17173
Hattiesburg, MS 39404-7173
(P) (601) 336-0603
(F) (601) 336-1663
jr@rettiglawgroup.com




Mississippi Chapter 13 Plan Page 5
